Order entered May 17, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00396-CR

                     EX PARTE STEPHEN MATTHEW POLITO

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-80376-2012

                                        ORDER
      Appellant’s May 12, 2016 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to May 20, 2016.

      The time to file the State’s brief is EXTENDED to June 10, 2016.


                                                  /s/   LANA MYERS
                                                        JUSTICE